Appeal by an employer from a decision of the Unemployment Insurance Appeal Board which affirmed a referee’s decision overruling an initial determination of the Industrial Commissioner which disqualified claimant from receiving unemployment insurance benefits upon the ground that he had lost his employment as a result of a labor controversy. Claimant became unemployed at the workplace where he had been assigned because of a strike by the employees of other contractors there engaged. Claimant was an electrician in the employ of the appellant, an electrical contractor in whose establishment there was no strike or labor controversy. The evidence supports the finding that the nature of claimant’s employment was such that there was no work for him to do at the assigned workplace due to the fact that the work of the electricians was dependent on the progress of the work of the employees of other contractors who were on strike and had formed a picket line around the workplace. There was also evidence that claimant did not cross the picket line to seek to go to work because of fear for his personal safety. Decision of the Unemployment Insurance Appeal Board unanimously affirmed, with costs to claimant against the employer-appellant. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.